  Case: 1:20-cv-00504-MWM Doc #: 15 Filed: 10/14/20 Page: 1 of 1 PAGEID #: 143




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION – CINCINNATI

 Loth Logistics, LLC F/K/A                   :    Case No. 1:20-cv-504
 Optivia Logistics, Inc.,                    :
                                             :    Judge Matthew W. McFarland
                     Plaintiff,              :
                                             :
              v.                             :
                                             :
 Guardian International, LLC,                :
                                             :
                     Defendant.              :

                             JUDGMENT IN A CIVIL CASE

             Jury Verdict.        This action came before the Court for a trial by jury.
                                  The issues have been tried and the jury has rendered
                                  its verdict.

    X     Decision by Court.      This action came to trial or hearing before the Court.
                                  The issues have been tried or heard and a decision has
                                  been rendered.


IT IS ORDERED AND ADJUDGED: That Plaintiff’s Motion for Default Judgment (Doc.
13) is GRANTED and default judgment is ENTERED against Defendant Guardian
International, Inc. in the liquidated amount of $247,441.93.

October 14, 2020.

                                                      Richard W. Nagel, Clerk of Court
                                                      By: /s/ Kellie A. Fields
                                                          Deputy Clerk
